            Case 1:21-cv-10871-FDS Document 6 Filed 07/15/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                       )
TINA LAUTER,                                           )
                                                       )
                 Plaintiff,                            )
                                                       )
                 v.                                    )           Civil Action No.
                                                       )           21-10871-FDS
THE MASSACHUSETTS DEPARTMENT                           )
OF TRANSPORTATION,                                     )
                                                       )
                 Defendant.                            )
                                                       )

                                                  ORDER

SAYLOR, C.J.

        Pro se litigant Tina Lauter has filed an unsigned civil complaint in which she alleges that

the Massachusetts Department of Transportation is failing to protect wildlife on a parcel of land

owned by the agency. 1 Lauter has also filed a motion for leave to proceed in forma pauperis.

For the reasons stated below, the Court will deny the motion without prejudice.

        Under federal law, the Court may allow a litigant to proceed without prepayment of the

filing fee if the person submits an affidavit of her assets and income showing that “the person is

unable to pay . . . [the filing] fees or give security therefor.” 28 U.S.C. § 1915(a)(1). One does

not have to be “absolutely destitute” to proceed in forma pauperis. Adkins v. E.I. DuPont de

Nemours & Co., 335 U.S. 331, 339 (1948). Rather, the litigant must show she cannot pay the

filing fee “and still be able to provide [her]self and dependents with the necessities of life.” Id.




        1
         The plaintiff, whose real name is unknown, has asked to proceed under the pseudonym “Tina Lauter.”
(Docket No. 4).
          Case 1:21-cv-10871-FDS Document 6 Filed 07/15/21 Page 2 of 2




       Here, Lauter has failed to provide a complete statement of her assets from which the

Court may reasonably infer that she cannot pay the $400 fee for filing this action without

sacrificing the necessities of life. Her request to proceed in forma pauperis contains a single

sentence concerning her financial circumstances: “The Complainant asserts indigency, having

no assets, and requests to proceed in forma pauperis.” (Docket No. 4). Her motion does not

indicate whether she has any income or how she is able to access the necessities of life.

       For the foregoing reasons, Lauter’s motion for leave to proceed in forma pauperis is

DENIED without prejudice. If Lauter wishes to proceed with this action, she must, within 21

days (that is, by August 5, 2021), pay the $402 filing fee or submit a completed and signed

Application to Proceed in District Court Without Prepaying Fees or Costs. Failure to comply

with this order may result in dismissal of this action. The clerk shall provide the plaintiff with an

Application.

So Ordered.


                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
Dated: July 15, 2021                                  Chief Judge, United States District Court




                                                 2
